IN THE SUPREME COURT OF PENNSYLVANIA




                                         : No. 486
IN RE: APPOINTMENT TO CRIMINAL
                                         :
PROCEDURAL RULES COMMITTEE               : CRIMINAL PROCEDURAL RULES
                                         :
                                         : DOCKET
                                         :
                                         :




                                      ORDER


PER CURIAM


      AND NOW, this 14th day of February, 2017, Michelle A. Henry, Esquire, Dauphin

County, is hereby appointed as a member of the Criminal Procedural Rules Committee

for a term of three years, commencing March 1, 2017.